UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 12, 2014 KIPS BAY MEDICAL, INC. (Exact name of registrant as specified in its charter) Delaware 001-35080 20-8947689 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3405 Annapolis Lane North, Suite 200 Minneapolis, Minnesota (Address of principal executive offices) (Zip Code) (763) 235-3540 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On March 12, 2014, Kips Bay Medical, Inc. (the “Company”) issued a press release announcing its financial results for its fourth quarter and full year ended December 31, 2013. The full text of the press release is set forth in Exhibit 99.1 attached hereto and is incorporated by reference in this current report on Form 8-K as if fully set forth herein. The Company is furnishing the information contained in this report, including Exhibit 99.1, pursuant to Item 2.02 of Form 8-K promulgated by the Securities and Exchange Commission (the “SEC”). This information shall not be deemed to be “filed” with the SEC for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall it be deemed to be incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such filing. Item 9.01. Financial Statements and Exhibits (d) Exhibits: Exhibit No. Description Press release announcing financial results for the fourth quarter and year ended December 31, 2013 issued by Kips Bay Medical, Inc. on March 12, 2014 (furnished herewith) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized Dated: March 14, 2014 KIPS BAY MEDICAL, INC. By: /s/ Scott Kellen Name: Scott Kellen Title: Chief Operating Officer and Chief Financial Officer
